Citation Nr: 1601337	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than October 1, 2009, for the addition of a dependent to the Veteran's disability award on the basis that she was pursuing a course of instruction at an educational institution approved by VA.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to July 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 determination of the RO in Denver, Colorado.


FINDING OF FACT

The Veteran did not file a claim for payment of additional benefits for a dependent on the basis that she was pursuing a course of instruction at an educational institution approved by VA until September 28, 2009.  


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to October 1, 2009, for additional benefits for a dependent on the basis that she was pursuing a course of instruction at an educational institution approved by VA lacks legal merit.  38 U.S.C.A. §§ 101, 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.109, 3.667 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran received additional benefits for his daughter as a minor child, which terminated on her 18th birthday.  He essentially contends that, because his daughter started college just prior to her 18th birthday, she remained eligible for the additional compensation on the basis that she was pursuing a course of instruction at an approved school.  The Veteran is currently receiving additional compensation on that basis, but he is seeking an effective date consistent with the termination of benefits on his daughters 18th birthday.

Any veteran entitled to disability compensation whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a dependent child.  See 38 U.S.C.A. 1115; 38 C.F.R. § 3.4(b)(2). 

The term "child" means a person who is unmarried and-(i) who is under the age of eighteen years; (ii) who, before attaining the age of eighteen years, became permanently incapable of self-support; or (iii) who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).

Additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a).  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. 5110; 38 C.F.R. § 3.400.

In this case, the Veteran first became eligible for additional compensation for dependents in August 2007 when he received a combined disability rating of 70 percent.  The Veteran was notified in an August 2007 letter attached to the rating decision awarding compensation that he was being paid an additional amount for three dependents, his spouse, a minor child (his daughter), and a child then attending school (his son).  He was notified of the amount of the original award, of the dates each child would be removed from his award, and of the amount of the award after each child was removed.  With respect to his daughter, he was notified that she would be removed from his award on November 11, 2007.  He was also notified that he should "Let us know right away if there is any change in the status of your dependents."  

On June 17, 2009, the Veteran submitted a VA Form 21-686c (Declaration of Status of Dependents) on which he notified the RO that his son was attending college as a full-time student.  

A September 14, 2009, Report of Contact indicates the Veteran called the RO after noticing that his daughter had been removed from his award when she turned 18.  He informed the RO that his daughter had been attending college for the past two years, as of August 2007.  He agreed to send proof of his daughter's college attendance and was informed that she would be added to his award on the basis of her college attendance upon receipt of the necessary documentation.  Part of this information was received on September 14, 2009.  The RO sent notice on September 22, 2009, that additional information was required and enclosed a VA Form 21-674 (Request for Approval of School Attendance) for him to complete and submit.  The date of receipt of this information has been identified by the RO as September 28, 2009.

VA law requires a specific claim for additional benefits on the basis of a dependent child who is pursuing a course of instruction at an educational institution approved by VA and provides a time limit for filing such a claim to ensure uninterrupted benefits.  There is no dispute of fact as to the actual receipt of the claim for additional benefits on that basis.  The date of initial notice was September 14, 2009.  The date all necessary documentation was received was September 28, 2009.  There is also no dispute that the required information was not provided within one year of the date the Veteran's daughter turned 18.  The Veteran's representative asserted that "The appellant had telephone contact with the AOJ in September 2011 where he notified VA that [his daughter] had been attending college since graduating early from high school."  However, in order to qualify as a timely claim under 38 C.F.R. § 3.667(a)(2), the notice should have been provided prior to November 11, 2008.  

A central concern expressed by the Veteran is that he was not adequately informed by the RO that his daughter would be removed from his award on her 18th birthday and that he would have to file a separate claim for additional benefits on the basis that she was pursuing a course of instruction at an educational institution approved by VA.  The Veteran's assertion appears to be that the RO should have assumed his daughter would be attending college and should have proactively requested that he file a claim.  

While the Board fully understands the Veteran's concerns, the Veteran's unawareness of the requirements for filing a specific claim for the benefit sought does not provide a basis under VA law to assign a different effective date.  The benefits payed on the basis of his daughter's dependency as a minor are different and distinct from those paid on the basis of her dependency as a child pursuing a course of instruction at an educational institution approved by VA, and the law is unambiguous in its requirement that a claim be filed for the benefit on each basis.  As between VA and its claimants, it is the claimant who is in the better position to know of important events in the lives of dependents, such as whether they are or will be attending college.  The law does not require VA to anticipate or assume such events, but specifically requires an application for benefits on that basis with supporting documentation.  

The Board acknowledges the Veteran's assertion in the Notice of Disagreement that the notice provided to him in the August 2007 letter was confusing, and that the use of term "Minor Child Adjustment" was not adequate to inform him that the additional compensation for his daughter would end.  

The Board finds that the terminology used, when viewed in conjunction with specific inclusion of his daughter's 18th birth date, and information showing the actual amount to be paid as of that date, is adequate to inform him that the additional benefits for his daughter under 38 C.F.R. § 3.57(a)(1)(i) would terminate on her 18th birthday, when her status as a minor ended.  Moreover, when the terminology used in VA communications causes confusion, it is reasonable to expect VA claimants to contact VA and request clarification.

The Board acknowledges the Veteran's assertion in the Notice of Disagreement that VA's occasional requests that he should "Let us know right away if there is any change in the status of your dependents" did not apply to him as "nothing had changed in her status."  However, under VA law, this is clearly inaccurate.  As of her 18th birthday, the benefit provided due to his daughter's status as a minor child under 38 C.F.R. § 3.57(a)(1)(i) ended.  Based on her enrollment in an educational institution approved by VA, she then became eligible on a different basis, as a child under the age of 23 pursuing a course of instruction at an educational institution approved by VA under 38 C.F.R. § 3.57(a)(1)(iii).  This is a definite change in status and is the type of change contemplated by the cited language.

The Board finds it reasonable to expect the Veteran to understand that he must file a separate claim for benefits based on his daughter's college attendance under 38 C.F.R. § 3.57(a)(1)(iii).  Although the task of reading and understanding the various statutes and regulations governing VA benefits may be daunting, persons dealing with the government are generally charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance.  Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).

The Board also notes that a failure to file a formal claim based upon alleged failure of VA to inform of eligibility, cannot be deemed the filing of an informal claim or provide the basis for an estoppel theory.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (equitable tolling, which may be applied to a statute of limitations, does not apply to § 5110 because that section does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances), aff'g 16 Vet. App. 309 (2002); Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) (stating that §§ 5102 and 7722(d) do not justify "ignoring the unequivocal command in 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore").

Based on all of the evidence in this case, the Board finds that there is no dispute as to any fact pertinent to resolution of this appeal, and the appeal must be denied based on a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, compliance with the Veterans Claims Assistance Act of 2000 need not be addressed.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii).


ORDER

An effective date earlier than October 1, 2009, for the addition of a dependent to the Veteran's disability award on the basis that she was pursuing a course of instruction at an educational institution approved by VA is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


